GBRUD c.                    Au8rrus   11. -



  Mr. Tan C. King
  StateAuditor
  Austin,Texas

  Doar Sir:                           o&ion No. O-550
                                      Ret Appropriation Bill 45th Lsgis-
                                      rati+, 1957, Sec. 2(a) - Institu-
                                      tG~'Reoeipts -- Board of Con-km1
                                      pruohaseo.
 ;*         Ik~hns'your latterOiXovember 9, 1929, requestingaa opiaion
   upont;hefollorrlng~qu&i~mr~

                   "(1) Is fhe~'re&imnmt that suppliesmd equip-
             &t-f&     &oh ltitittiti6ak
                                       'be'w&aa6d througkthe
             Board of Eontro~,equallyapplicablefo saoh purohases
            .a8 ars @aid.forout oft~~tutlonal~moeipts, under
             the l utbori* of~eaid~‘S&tion2(a) ofths App?opriation
             bt?          ,-     : ~'
                  '"(2) In the~~e&eptlonto .that~Yequirameat,mlat-
              ing to-*@r$atly perishablegOode*;the only exaeption
              non-info~pe,other Fan eat~++red      of in the next
              qwstlon?
                    *(S)  Does %he la& aeatenoe of said Subseotion15
              in the appmprtitioa Aot serve tot&      suoh institutions
              out bf its operationtotha ertent that they am thereby
              Qppowered~toooatraotfor pririting  and stationeryto be
              used for adminietratiwpurposes,and not to be used or
                  .~.~. .In
              prOOeSS8d
                         . anyway by+leJirowa printingp1ant?"
              We lug to advise that gour firat.questioa
                                                      rhouldbe ansmured
   -yes."                                        .,.
   _   -
             Sootlon 2(h) of the Gelleral
                                        Apqropriation
                                                    4ot (46thLeg., Goa.
   8,s. p. 94%) doolareaa'.                         .c.
                  ~~"That~all~luian6e~laths in6tifutional punds of
              ths sewral~Stato'institutions nPmod~ln this Aot,at
              the 'ObSii OT the fisoaly8W endiag~Au@,u&Sl, 1937,
              iaoludfagbalanoosin their revolvingfunds at that
              time, and the entire inoometo said funds duringeach
              of the tw fisaalysars~endingAugust 31, 1929, and
              August 51, 1929;which are not otherwiseappropriated
              for eitheror both of said~fiscalyears are herehJr
    Hon. Tan C. ging, Page 2 (0450)



                 appropriatedfor the support,~maintwnanoo,oper-
                 ation,and improvsmentof said &ate institutions
                 during sash of the said fisoalyears, respectively."

                 Article624, R.C.S.,declares:

                      "The Bard of Controlshall Rwohase all the
                 suppliesused by each Departmentofthe &ate Govorn-
                 smut, includingths State Prison System,apd eaoh
                 eleamosynaryinstitution,Emsal sohool,Agrioultur-
                 al and MsohanioalCollege,Universityof Texas,and
                 each slidall otherState Sohooleor Deparbpentsbfthe
                 State Go&meat    heretoforeorhereafteroreated.
                 Suoh rrUpP1ieSto dnoludofurnitureand PMmes,   teoh-
      :‘.        nisalinstrumentsaod.Imaks,andall other things
                 requiredbythedifforent departmentsor institutions,
                 exospt striotlyperishablogoods."

                 Art1010 642 furtherprovidee:   .

                      Vho Board shrllooafrpatf~r~1supplios,melc
                 ohandiseand artiolosof everyddesoription needed for
                 the ~&lte&noa and op&atioiiof &oh institutions,
c                oxoeptthose suppliesdesignatedas $srishaUe, and
                 suppliesof a specialoharaotor,a8 books for libraries
                 and suppliesfor tho labsratorieeand laboratorynork
                 and inati%mtioa,and rqg spso3alsuppliesfor iaetruo-
                 tion, damon8tratioaand rosoarohfor oduoatioaal~in-
                 stltutioas,to'bj desd.@iateda's"Speoial6uppliesfor
                 Edu~ati&al Institutions.*The Board shallbabe its
                 soatraatsupon estbnatosto bs f%rnishedthe RoaH by
                 the superintendents,by the first of AprU of oaoh year,
                 for the entireyear.?

                  Those and other gone& statutesmake clear the state polioy
     that the Board of Coxitrolshall oontraotfor the purohaseof suppliesfor
     our State dopartmoatsand institutions whore spesial exeoeptioais not
     othersbe made,. __
                 So that, if Seotion2(a) of the la& appropriation
                                                                4ot oould
     reasonablyreosirethe interpr&ationthat it nas soatemplatedsuoh balances
     shouldbs expendedin puroha808by institutiona,it muld not requirethat
     oonstFwtL&, for~lt muld put the AppropriatidaAot in ooafliotwith the
     generalrtatutos~abovequotod,and it is well settledthat an appropriation
     bill ssnnotrepeal or impairthe foroe of a generalstatute.
Bon. Tm C. King, Pags S (o-550)




             Your secondquestionshouldlikswisebs answered*yss,"for
"strictlyperishablegoods"ars exoeptsdfrom the provisionsof Artiole
654 above quoted.

             Subsection(13) of Section2 of ths Appropriation
                                                           &at referred
                       3 is as followsr
to in your questionNoJo.

                 "All printingand stationeryshallbe purohased
            throughthe Boardof Controlaad shall bs confilledto
            such articlesand quantities6s seleotedand oontraot-
            ed for by said Board,except said printingprovidedby
            lawto bs dollebp severalof the State iastitutlon6.
            Ho ss0msaodor eagrsxedprintingor stationeryshall
            be purchased. This subsostionshallnot be applioaU6
            to q   in6titutioawhi6hoperate6its 01111printing
            plant.'

             The obviouspurposeof this subssstionisto exssptthose State
institutionsthat ars authorizedb generallaw tu print suohthiags, from
ths requimmoatthat all printingand stationeryfor the State dspartmonts
and institution6shall be puPohased~thronghth6   hoard of Csntrol. Itnas
not tiaPnt~theieby‘to'aut&riso those institutionsemponsrsdto dosuoh
printingto make'smtraotfor purchaseof printingand 6tatioasrytobe
usod'foradministration   purposssand not to bs used or prooossodin any
iiay* their own ~prtiing   plant. In other lards,theexoeption oontained
in'thelast sentenceof Subseotioc(lS)was meant to authorisosuoh
institutions to do printing(as by gsnsrallaw they haw been authorised)
I& not to contract for the purohaseof printingand stationerg- this
IsIng for ths Board.

                                          very truly yours


                                        ATT.OREEYGEEER4LOFlEUS
                                        _
                                              OoiS Spear
                                                Assistant
0S:UR:egw

APPRQVBDmv 17, 1939
/s/ GERAiD C. ldA?TB
&TTORNBYGEXEUL OF TExhs
                                               OpinionComittoe

                                                   z::